DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 03/18/22.  The request for foreign priority to a corresponding EP application filed 09/19/19 has been received and is proper.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims, 4, 6-9, 13-16 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6-9, 13-16 and 20 are rejected because each of these claims use the word “preferably,” which may lead to confusion over the intended scope of the claim.  See MPEP 2173.05(d).  The same holds true for the term “optionally.”  See claim 13, line 3.  It is unclear if these features are required or not. 
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Otto in view of George
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (FR 2351320) (cited by Applicant) (citing to corresponding GB 1582314, attached) in view of George (U.S. Patent Pub. No. 2014/0159294).  Otto is directed to a torsional vibration damper.  See Abstract.  George is directed to an axially restraining torsional spring.  See Abstract.  Note: Otto is an “X” reference in the cited ISA Written Opinion. 
Claim 1: Otto discloses a torsion spring device [Fig. 2] comprising an outer housing (2), an inner housing (1) arranged in the outer housing and an elastic element (3), which supports the inner housing relative to the outer housing such that a restoring force is built up between the outer housing and the inner housing as a result of a deflection caused when the outer housing and the inner housing are rotated relative to one another, wherein the restoring force-deflection curve can be adjusted by a choice of shape and/or material of the outer housing, of the inner housing and of the elastic element and/or wherein the hysteresis can be adjusted by a choice of shape and/or material of the outer housing, of the inner housing and of the elastic element.  See Fig. 2. 
Otto discloses all the limitations of this claim except for the outer housing being made of “at least partially at least one plastic material.”  George discloses a torsional spring with an outer housing (110), inner housing (122) and elastic elements (132) in between, wherein the outer housing is made of plastic.  See para. 0054, 0061.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a plastic material because it is merely a design choice based on cost/availability of parts/materials.  In addition, Otto states that it would be ideal for a material that permits uniform deformation, and this may include a plastic.  See page 1, lines 57-67. 
Claim 2: Otto discloses a torsion spring device [Fig. 2] comprising an outer housing (2), an inner housing (1) arranged in the outer housing and an elastic element (3), which supports the inner housing relative to the outer housing such that a restoring force is built up between the outer housing and the inner housing as a result of a deflection caused when the outer housing and the inner housing are rotated relative to one another, wherein the elastic element is formed in one piece [see Fig. 2].  See Fig. 2. 
Otto discloses all the limitations of this claim except for the outer housing being made of “at least partially at least one plastic material.”  George discloses a torsional spring with an outer housing (110), inner housing (122) and elastic elements (132) in between, wherein the outer housing is made of plastic.  See para. 0054, 0061.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a plastic material because it is merely a design choice based on cost/availability of parts/materials.  In addition, Otto states that it would be ideal for a material that permits uniform deformation, and this may include a plastic.  See page 1, lines 57-67. 
Claims 3-4: It would be obvious to one skilled in the art to use a low-melting thermoplastic copolyester for the outer housing because this is a design choice based on cost/availability of parts/materials.  In addition, Otto states that it would be ideal for a material that permits uniform deformation, and this may include a low-melting thermoplastic.  See page 1, lines 57-67.
Claim 5: It would be obvious to one skilled in the art to use a plastic for the inner housing because using the same material as the outer housing may be cost-effective and simpler.
Claim 6: It would be obvious to one skilled in the art to use a low-melting thermoplastic copolyester for the inner housing because this is a design choice based on cost/availability of parts/materials.  In addition, using the same material as the outer housing may be cost-effective and simpler. 
Claims 7-8: It would be obvious to one skilled in the art for the outer and inner housings to have the same or different materials because it would be obvious to try, these are the only two possibilities that exist here.
Claim 9: Otto discloses that the elastic element comprises an elastic material, preferably an elastomer, wherein further preferably the elastomer is a radiation-crosslinkable elastomer, most preferably TPE-E.  See page 2, line 16. 
Claim 10: Otto discloses that a first region of the elastic element at least partially lines the outer housing on its inner surfaces, wherein a second region of the elastic element at least partially encases the inner housing on its outer surfaces, and wherein between the first and the second region of the elastic material a third region of the elastic material in the form of webs (at 10) is arranged.  See Fig. 2. 
Claim 11: Otto discloses that the webs are formed as continuous strands (at 10) and/or wherein the webs are arranged helically.  See Fig. 2. 
Claim 12: Otto discloses that the webs extend from the region of the inner edges of the outer housing to the region of the outer surfaces of the inner housing.  See Fig. 2.  
Claim 13: Otto discloses that the elastic element is merged with the outer housing and the inner housing, wherein optionally for adhesion assistance undercuts are provided on the outer housing and/or on the inner housing.  See Fig. 4. 
Claim 14: Otto discloses that the outer housing concerns a hollow polygonal profile with open ends, wherein the polygonal profile preferably has a polygonal, n-sided cross-section, wherein n is more preferably selected from the group consisting of 3, 4 and 6, wherein n is still more preferably 4.  See Figs. 2-5. 
Claim 15: Otto discloses that the inner housing concerns a polygonal profile arranged in the interior of the outer housing, wherein the polygonal profile preferably has a polygonal, n-sided cross-section, wherein more preferably n is selected from the group consisting of 3, 4 and 6, wherein n is still more preferably 4.  See Figs. 2-5. 
Claim 16: Otto discloses that the outer housing and the inner housing are polygonal profiles with respectively polygonal, n-sided cross-section, wherein n has the same value for the outer housing and the inner housing, and wherein the outer housing and the inner housing are preferably angularly offset to one another by 180°/n with respect to a shared longitudinal axis.  See Fig. 4. 
Claim 17: Otto discloses that the inner housing has at least one through-bore and/or a through-hole and/or blind holes for connecting the inner housing to a component not belonging to the torsion spring device.  See Fig. 1. 
Claim 18: The method of making is not a structural limitation and, hence, not afforded patentable weight here. 
Claim 19: Otto discloses a bearing for an object, which is to be resiliently supported, comprising at least one torsion spring device.  See Figs. 1, 2. 
Claim 20: Otto discloses a vibration damper for the vibration-damped supporting of one or more objects comprising at least one torsion spring device, preferably at least two torsion spring devices, according to claim 1.  See Figs. 1, 2. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 8, 2022